                                         Case 4:19-cv-00054-YGR Document 142 Filed 08/03/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES FABIAN,                                       CASE NO. 4:19-cv-00054-YGR
                                   8                   Plaintiff,
                                                                                             ORDER: (1) DENYING MOTION FOR RELIEF
                                   9             vs.                                         FROM NON-DISPOSITIVE PRETRIAL ORDER
                                                                                             OF MAGISTRATE JUDGE; AND
                                  10     COLIN LEMAHIEU, ET. AL.,                            (2) GRANTING-IN-PART AND DENYING-IN-
                                                                                             PART UNOPPOSED ADMINISTRATIVE
                                  11                   Defendants.                           MOTION FOR LEAVE TO FILE AN
                                                                                             OVERSIZED BRIEF
                                  12
Northern District of California
 United States District Court




                                                                                             Re: Dkt. Nos. 128, 139
                                  13

                                  14

                                  15          Plaintiff James Fabian has filed: (1) a motion for relief from the non-dispositive pretrial
                                  16   order of Magistrate Judge Sallie Kim regarding a discovery letter brief filed on May 14, 2020
                                  17   (Dkt. No. 128; see also Dkt. Nos. 117 (joint discovery letter brief), 122 (Magistrate Judge Kim’s
                                  18   order denying letter brief)); and (2) an unopposed administrative motion for leave to file an
                                  19   oversized brief with respect to an upcoming motion to certify a class. (Dkt. No. 139.)
                                  20          First, with respect to the motion for relief from Magistrate Judge Kim’s order and having
                                  21   review the record in this matter, Fabian does not persuade. Although Fabian avers that defendants
                                  22   have waived any and all objections due to their delay in responding to the propounded discovery,
                                  23   the record does not reflect that the delay was solely attributable to the defendants, especially where
                                  24   such a delay was agreed to by Fabian’s counsel. (See Dkt. No. 112-1 at 47-97.) Moreover, in
                                  25   totality of the circumstances as reflected in the record, the Court declines to use its discretion in
                                  26   finding that defendants have waived any and all objections. See Moore v. United States, No. 10-
                                  27   CV-2193, 2011 WL 3739518, at *2 (N.D. Cal. Aug. 24, 2011) (“District courts have wide
                                  28   discretion over whether to impose sanctions pursuant to either Rule 37 or their inherent powers.”
                                         Case 4:19-cv-00054-YGR Document 142 Filed 08/03/20 Page 2 of 2




                                   1   (citing Lew v. Kona Hosp., 754 F.2d 1420, 1426 (9th Cir.1985) (“The district court has great

                                   2   latitude in imposing sanctions under [Rule 37]”); Unigard Sec. Ins. Co. v. Lakewood Eng’g &

                                   3   Mfg. Corp., 982 F.2d 363, 368 (9th Cir.1992) (“This circuit has recognized as part of a district

                                   4   court's inherent powers the broad discretion to make discovery and evidentiary rulings conducive

                                   5   to the conduct of a fair and orderly trial.”))). Accordingly, the motion for relief from Magistrate

                                   6   Judge Kim’s non-dispositive pretrial order is DENIED.

                                   7          Second, with respect to the administrative motion for leave to file an oversized brief, the

                                   8   Court GRANTS-IN-PART and DENIES-IN-PART this motion: the motion and the response brief shall

                                   9   be limited to thirty-five (35) pages, and the reply brief shall be limited to twenty (20) pages.

                                  10          This Order terminates Docket Numbers 128, and 139.

                                  11          IT IS SO ORDERED.

                                  12   Dated: August 3, 2020
Northern District of California
 United States District Court




                                                                                                 YVONNE GONZALEZ ROGERS
                                  13                                                            UNITED STATES DISTRICT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
